In the instant case the Court of Common Pleas at the conclusion of plaintiff's testimony, upon due consideration thereof, directed a verdict for the defendant. The Court of Appeals considered the evidence, came to the same conclusion and affirmed the judgment of the trial court. Upon examination of the record we fail to find prejudicial error. Nor do we find any substantial conflict between the rule of law applied in the instant case and the rule *Page 547 
applied in the case of Industrial Commission v. Gillard, supra.
While in the Gillard case the Court of Common Pleas and the Court of Appeals both found there was a causal connection between the cranking of the truck and the death of Gillard, in the instant case the Court of Common Pleas and the Court of Appeals both found as a matter of law from the facts disclosed that there was no such causal connection resulting in the death of Haviland. Both are borderline cases in respect to claims involving internal injuries. In such circumstances each case must be decided according to its own particular facts. In the instant case, from the evidence set forth in the record, the Court of Common Pleas and the Court of Appeals could well have reached the conclusion which they did, and by reason thereof such finding will not be disturbed.
The judgment of the Court of Appeals will be affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.